--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTION VERSION


VOTING AGREEMENT (this “Agreement”) dated as of March 16, 2020, among TerraForm
Power, Inc., Delaware corporation (the “Company”), and each of the parties
listed on Schedule A hereto (each, a “Stockholder” and, collectively, the
“Stockholders”).
 
WHEREAS, simultaneously with the execution and delivery of this Agreement,
Brookfield Renewable Partners L.P., an exempted limited partnership formed under
the laws of Bermuda (“Parent”), Brookfield Renewable Corporation, a corporation
incorporated under the laws of British Columbia and an indirect subsidiary of
Parent (“BEPC”), 2252876 Alberta ULC, an unlimited liability corporation
incorporated under the laws of Alberta and a wholly owned direct subsidiary of
Parent, TerraForm Power NY Holdings, Inc., a newly formed New York corporation
and a wholly owned direct subsidiary of the Company, and the Company have
entered into an Agreement and Plan of Reorganization dated as of the date hereof
(the “Reorganization Agreement”; capitalized terms used but not defined herein
shall have the meanings set forth in the Reorganization Agreement);
 
WHEREAS, each Stockholder owns the number of shares of Company Common Stock set
forth opposite its name on Schedule A hereto (such shares of Company Common
Stock, together with any other shares of capital stock of the Company acquired
by such Stockholder after the date hereof and during the term of this Agreement,
being collectively referred to herein as the “Subject Shares” of such
Stockholder); and
 
WHEREAS, as a condition to its willingness to enter into the Reorganization
Agreement, the Company has requested that each Stockholder enter into this
Agreement.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
 
SECTION 1.          Representations and Warranties of Each Stockholder.  Each
Stockholder hereby, severally and not jointly, represents and warrants to the
Company as of the date hereof in respect of itself as follows:
 
(a)          Authority; Execution and Delivery; Enforceability.  The Stockholder
has all requisite power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.  The execution and delivery by the Stockholder of this
Agreement, the performance by it of its obligations hereunder and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of such Stockholder.  The
Stockholder has duly executed and delivered this Agreement, and, assuming this
Agreement constitutes a valid and binding obligation of the Company, this
Agreement constitutes a legal, valid and binding obligation of the Stockholder,
enforceable against it in accordance with its terms, except, in each case, as
enforcement may be limited by bankruptcy, insolvency, reorganization or similar
Laws affecting creditors’ rights generally and by general principles of equity.
 

--------------------------------------------------------------------------------

(b)          No Conflicts; Consents.
 
(i)          The execution and delivery by the Stockholder of this Agreement and
the performance by it of its obligations hereunder do not, and the consummation
by it of the transactions contemplated hereby and compliance with the terms
hereof will not, (A) conflict with, or result in any violation of any provision
of, the organizational documents of such Stockholder, (B) conflict with, or
result in any violation of or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination, cancelation or
acceleration of any obligation or to loss of a material benefit under, or to
increased, additional, accelerated or guaranteed rights or entitlements of any
person under, or result in the creation of any Lien upon any of the properties
or assets of such Stockholder under, any provision of any material Contract to
which such Stockholder is a party or by which any of its properties or assets is
bound (other than any Contract to which the Company or any Company Subsidiary is
a party or by which any of their respective properties or assets is bound) or
(C) conflict with, or result in any violation of any provision of, subject to
the filings and other matters referred to in Section 1(b)(ii), any Judgment or
Law applicable to such Stockholder or its properties or assets, other than, in
the case of clauses (B) and (C) above, any such items that, individually or in
the aggregate, would not reasonably be expected to prevent or materially impair
the ability of the Stockholder to perform its obligations hereunder or to
consummate the transactions contemplated hereby.
 
(ii)          No Consent of or from, or registration, declaration, notice or
filing with or made to, any Governmental Entity, or the expiry of any related
waiting period, is required to be obtained or made by or with respect to the
Stockholder in connection with the execution, delivery and performance by the
Stockholder of this Agreement or the consummation by it of the transactions
contemplated hereby, other than (A) the filing with the SEC of such reports
under Section 13 and Section 16 of the Exchange Act as may be required in
connection with this Agreement and the transactions contemplated hereby, (B) any
filings or Consents contemplated by the Reorganization Agreement and (C) such
other items that the failure of which to obtain or make, individually or in the
aggregate, would not reasonably be expected to prevent or materially impair the
ability of the Stockholder to perform its obligations hereunder or to consummate
the transactions contemplated hereby.
 
(c)          The Subject Shares.  The Stockholder is the record and beneficial
owner of, and has good and valid title to, the Subject Shares, free and clear of
any Liens.  The Stockholder does not own, of record or beneficially, any shares
of capital stock of the Company other than the Subject Shares set forth opposite
its name on Schedule A attached hereto. None of the Stockholder’s Subject Shares
is subject to any voting trust or other agreement, arrangement or restriction
with respect to the voting or the transfer of such Stockholder’s Subject Shares,
except as set forth in this Agreement, the organizational documents of the
Company or the Governance Agreement, dated as of October 16, 2017, among the
Company, Orion U.S. Holdings 1 L.P. and certain affiliates of Parent, from time
to time joined as parties thereto.
 
2

--------------------------------------------------------------------------------

SECTION 2.          Representations and Warranties of the Company.  The Company
hereby represents and warrants to each Stockholder as follows:
 
(a)          Authority; Execution and Delivery; Enforceability.  The Company has
all requisite corporate power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery by the Company of
this Agreement, the performance by it of its obligations hereunder and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Company.  The
Company has duly executed and delivered this Agreement, and, assuming this
Agreement constitutes a valid and binding obligation of the Stockholders, this
Agreement constitutes a legal, valid and binding obligation of the Company,
enforceable against it in accordance with its terms, except, in each case, as
enforcement may be limited by bankruptcy, insolvency, reorganization or similar
Laws affecting creditors’ rights generally and by general principles of equity.
 
SECTION 3.         Covenants of Each Stockholder.  Unless this Agreement is
terminated in accordance with its terms, each Stockholder, severally and not
jointly, covenants and agrees as follows:
 
(a)          At any meeting of the stockholders of the Company called to seek
the Company Shareholder Approval or at any adjournment thereof or in any other
circumstances upon which a vote, consent or other approval (including by written
consent) with respect to the Reorganization Agreement, the Reincorporation
Merger, the Share Exchange or the Plan of Merger is sought, the Stockholder
shall, including by executing a written consent solicitation if requested by the
Company, cause its shares to be present in person or by proxy for purposes of
constituting a quorum and vote (or cause to be voted) the Subject Shares of the
Stockholder in favor of granting the Company Shareholder Approval.
 
(b)          At any meeting of stockholders of the Company or at any adjournment
thereof or in any other circumstances upon which the Stockholder’s vote, consent
or other approval (including by written consent) is sought, the Stockholder
shall cause its shares to be present in person or by proxy for purposes of
constituting a quorum and vote (or cause to be voted) the Subject Shares against
(i) any Company Takeover Proposal and (ii) any amendment of the Company Charter
or the Company Bylaws or other proposal or transaction involving the Company or
any Company Subsidiary, which amendment or other proposal or transaction would
in any manner impede, frustrate, prevent or nullify any provision of the
Reorganization Agreement, the Plan of Merger, the Reincorporation Merger or the
Share Exchange.  The Stockholder shall not commit or agree to take any action
inconsistent with the foregoing.
 
(c)          Other than this Agreement, the Stockholder shall not (i) sell,
transfer, pledge, assign or otherwise dispose of (including by gift)
(collectively, “Transfer”), or enter into any Contract, option or other
arrangement (including any profit-sharing arrangement) with respect to the
Transfer of, any Subject Shares to any person other than pursuant to the
Transactions, unless prior to any such Transfer the transferee of such
Stockholder’s Subject Shares is a party to this Agreement, enters into a voting
agreement with the Company on terms substantially identical to the terms of this
Agreement or agrees to become a party to this Agreement pursuant to a customary
joinder agreement, or (ii) enter into any voting arrangement, whether by proxy,
voting agreement or otherwise, with respect to any Subject Shares and shall not
commit or agree to take any of the foregoing actions.
 
3

--------------------------------------------------------------------------------

(d)          The Stockholder shall use its reasonable best efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other parties hereto in doing, all things necessary,
proper or advisable to consummate and make effective, in the most expeditious
manner practicable, the Reorganization Agreement, the Plan of Merger, the
Reincorporation Merger and the Share Exchange.
 
(e)          The Stockholder hereby consents to and approves the actions taken
by the Company Board in approving the Reorganization Agreement, the Plan of
Merger, the Reincorporation Merger and the Share Exchange.


SECTION 4.          Termination.  This Agreement shall terminate, other than
with respect to the liability of any party hereto for breach hereof prior to
such termination, upon the earliest of: (i) the Exchange Effective Time; (ii)
the termination of the Reorganization Agreement in accordance with its terms;;
(iii) at any time prior to the time, but not after, the Required Company
Shareholder Approvals are obtained, if the Company Board, the Special Committee
or any other duly authorized committee of the Company Board have made a Company
Adverse Recommendation Change; and (iv) the termination of this Agreement by the
mutual written consent of the parties hereto  (in the case of the Company,
acting on the recommendation of the Special Committee).
 
SECTION 5.          Additional Matters.  Each Stockholder shall, from time to
time, execute and deliver, or cause to be executed and delivered, such
additional or further consents, documents and other instruments as the Company
(acting on the recommendation of the Special Committee) may reasonably require
for the purpose of effectively carrying out the transactions contemplated by
this Agreement.
 
SECTION 6.          General Provisions.
 
(a)          Amendment.  This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto (in the
case of the Company, acting on the recommendation of the Special Committee).
 
(b)          Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon delivery to the parties at the following addresses or email addresses
(or at such other address for a party as shall be specified by like notice):
 
4

--------------------------------------------------------------------------------

 
(i)
if to any Stockholder, to:



181 Bay Street, Suite 300
Toronto, Ontario
M5J 2T3
Phone: 416-369-3369



 
Attention:
Email:
Jennifer Mazin, General Counsel

jennifer.mazin@brookfield.com

 
with a copy to (which will not constitute notice to any Stockholder):
 
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019
Phone:  212-474-1000




 
Attention:



Email:
Richard Hall, Esq.
David J. Perkins, Esq.
RHall@cravath.com
DPerkins@cravath.com



and


Torys LLP
79 Wellington St. W
30th Floor
Toronto, Ontario M5K 1N2
Phone: 416-865-0400



 
Attention:


Email:
Karrin Powys-Lybbe
Josh Lavine
kpowys-lybbe@torys.com
jlavine@torys.com


 
(ii)
if to the Company, to:

 
TerraForm Power, Inc.
200 Liberty Street
14th Floor
New York, NY 10281
Phone:  646-992-2505



 
Attention:
Email:
General Counsel
legal@terraform.com



5

--------------------------------------------------------------------------------

with a copy to (which will not constitute notice to the Company):

Kirkland & Ellis LLP
609 Main Street, Suite 4700
Houston, TX 77002

Phone:  713-836-3600



 
Attention:




Email:
Andrew T. Calder, P.C.
Sean T. Wheeler, P.C.
Debbie P. Yee, P.C.
andrew.calder@kirkland.com
sean.wheeler@kirkland.com
debbie.yee@kirkland.com



(c)          Interpretation.  When a reference is made in this Agreement to an
Article, Section or subsection, such reference shall be to an Article, Section
or subsection to this Agreement unless otherwise indicated.  The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”.  The words “hereof”,
“herein”, “hereto” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The term “or” is not exclusive.  The word “extent”
in the phrase “to the extent” shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply “if”.  The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms.  Any agreement, instrument or Law defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument or Law as from time to time amended, modified or
supplemented, unless otherwise specifically indicated.  References to a person
are also to its permitted successors and assigns.  Each of the parties hereto
has participated in the drafting and negotiation of this Agreement.  If an
ambiguity or question of intent or interpretation arises, this Agreement must be
construed as if it is drafted by all of the parties hereto, and no presumption
or burden of proof will arise favoring or disfavoring any party hereto by virtue
of authorship of any of the provisions of this Agreement.
 
(d)          Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties hereto as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.
 
6

--------------------------------------------------------------------------------

(e)          Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other parties hereto.  This Agreement or
any counterpart may be executed and delivered by facsimile copies or delivered
by electronic communications by portable document format (.pdf), each of which
will be deemed an original.
 
(f)          Entire Agreement; No Third-Party Beneficiaries.  This Agreement (i)
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties hereto with respect to
the subject matter hereof and (ii) is not intended to confer upon any person
(including any  shareholder of any party hereto) other than the parties hereto
any rights or remedies.
 
(g)          Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof.  Each of the parties hereto irrevocably
agrees that any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby and the rights and obligations arising
hereunder, shall be brought and determined exclusively in the Delaware Court of
Chancery, or, if the Delaware Court of Chancery declines to accept jurisdiction
over a particular matter, any Federal court within the State of Delaware, or, if
both the Delaware Court of Chancery and the Federal courts within the State of
Delaware decline to accept jurisdiction over a particular matter, any other
state court within the State of Delaware, and, in each case, any appellate court
therefrom.  In addition, each of the parties hereto (a) consents to submit
itself to the exclusive personal jurisdiction of such court in the event any
dispute arises out of this Agreement or the transactions contemplated hereby,
(b) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court, (c) irrevocably and
unconditionally waives (and agrees not to plead or claim) any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the transactions contemplated hereby in any such court or that any such
action, suit, or proceeding brought in such court has been brought in an
inconvenient forum, (d) agrees that it will not bring any action, suit or
proceeding arising out of this Agreement or the transactions contemplated hereby
in any court other than any such court and (e) agrees that each of the other
parties hereto will have the right to bring any action, suit or proceeding for
enforcement of a judgment entered by such court.  Each party hereto agrees that
a final judgment in any action, suit or proceeding by any such court will be
conclusive and may be enforced in other jurisdictions by suit on the Judgment or
in any other manner provided by applicable Law.
 
(h)          Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of Law or otherwise, by any of the parties hereto without the prior
written consent of the other parties hereto.  Any purported assignment without
such prior written consent shall be void.  Subject to the preceding sentences,
this Agreement will be binding upon, inure to the benefit of, and be enforceable
by, the parties hereto and their respective successors and assigns.
 
7

--------------------------------------------------------------------------------

(i)          Enforcement.  The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached,
and that monetary damages, even if available, would not be an adequate remedy
therefor.  It is accordingly agreed that, prior to the termination of this
Agreement pursuant to Section 4, the parties hereto shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, without proof of actual
damages (and each party hereto hereby waives any requirement for the securing or
posting of any bond in connection with such remedy), this being in addition to
any other remedy to which they are entitled at law or in equity.  The parties
hereto further agree not to assert that a remedy of specific performance is
unenforceable, invalid, contrary to Law or inequitable for any reason, nor to
assert that a remedy of monetary damages would provide an adequate remedy for
any such breach.
 
(j)          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY ACTION ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 6(j).
 
[Signature Page Follows.]


8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has duly executed this Agreement, all as
of the date first written above.
 

 
TERRAFORM POWER, INC.,
     
by
   
/s/ William Fyfe
   
Name:

William Fyfe    
Title:

General Counsel and Secretary




 
BBHC ORION HOLDCO L.P.,
by its general partner,
ORION CANADIAN AIV GP INC.
     
by
   
/s/ Adrienne Moore
   
Name:

Adrienne Moore    
Title:

Vice-President




 
ORION US HOLDINGS 1 L.P.,
by its general partner,
ORION US GP LLC
     
by
   
/s Adrienne Moore
   
Name:

Adrienne Moore    
Title:

Vice-President



[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

SCHEDULE A
 

Name and Address
of Stockholder   Number of Shares of
Company
Common Stock Owned      
BBHC Orion Holdco L.P.
181 Bay Street, Suite 300
Toronto, Ontario
M5J 2T3
 
32,859,562
     
Orion U.S. Holdings 1 L.P.
181 Bay Street, Suite 300
Toronto, Ontario
M5J 2T3
 
106,772,104





--------------------------------------------------------------------------------